Appeal by the defendant from judgments of the Supreme Court, Albany County, in favor of the plaintiffs, entered in the Albany County Clerk’s "Office November 23, 1949, and from orders denying new trials. These are negligence actions stemming from the alleged failure of the defendant to keep and maintain his driveway, which was used by the plaintiffs as a means of ingress and egress to their second floor apartment, in a safe and proper condition. The jury has found by their verdicts that the defendant was negligent in this respect in that he permitted mounds, ridges and ruts of accumulated ice and snow to remain on the traveled portion of the driveway for a long period of time. Despite some confusion as to the date of the accident, the evidence *603is sufficient to support such a finding. Judgments and orders unanimously affirmed, with one bill of costs against the defendant. Present — Heffernan, J. P., Brewster, Deyo, Bergan and Coon, JJ.